Citation Nr: 1814834	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-60 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals on appeal from February 2016 and November 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) (Agency of Original Jurisdiction (AOJ)).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2018.  The hearing transcript is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

On December 2016, VA received the Veteran's VA Form 21-526EZ requesting service connection for several disabilities.  To date, it does not appear that the RO has taken action on these claims, and they are referred to the RO for appropriate action.  The Veteran is reminded that all claims must be filed on the form prescribed by the Secretary.  

The issues of entitlement to service connection for migraine headaches and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  By a July 14, 2015 rating decision, with a July 16, 2015 notification letter, the RO denied the Veteran's claim for service connection for migraine headaches; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's July 2015 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for migraine headaches, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2015 rating decision to deny service connection for migraine headaches is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for migraine headaches.  38 U.S.C. §§ 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the RO, by a July 14, 2015 rating decision, denied the Veteran's claim for service connection for migraine headaches on grounds that there was no evidence of migraines in service or otherwise no connection to service.  The RO notified the Veteran of its decision, and of his appellate rights, with a July 16, 2015 notification letter but he did not initiate an appeal of the RO's decision within one year.  The Veteran did file a November 2015 claim form for service connection for migraine headaches.  Upon receipt, the RO interpreted the Veteran's request as one for reconsideration, and informed the Veteran that he must submit or identify new and material evidence related to the headaches, file a Notice of Disagreement with the July 2015 rating decision on the standardized form, or identify a clear and unmistakable error with a prior VA decision.  The Veteran did not respond within one year of the July 2015 decision, and as a result, the RO's July 2015 decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 2015 rating decision, service connection for migraine headaches was denied because there was no evidence of migraines in service or otherwise no connection to service.  The evidence received since the time of the RO's July 2015 rating decision includes the Veteran's January 2018 Board hearing testimony that he began experiencing migraine headaches in service following simulated warfare training, that he continued to experience the headaches after service, and that he continues to experience the headaches.  At the hearing the Veteran also testified that his treating physician, Dr. S., has agreed that the Veteran's headaches are related to service.  This evidence was not before adjudicators when the Veteran's claim was last denied in July 2015, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for migraine headaches, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for migraine headaches is reopened.


REMAND

The Veteran seeks service connection for migraine headaches and sleep apnea, asserting these conditions began in service or are related to service.

The Veteran has not undergone VA examination in relation to his claims.  VA treatment records show that the Veteran has been diagnosed with migraine headaches and sleep apnea.  During the January 2018 Board hearing, the Veteran testified that he began experiencing migraine headaches following acoustic trauma in service, when he engaged in simulated warfare as part of training.  He testified that his migraine headaches continued after service to the present, and that he self-treated for the headaches with over the counter medications along the way.  He indicated that his treating physician at VA has agreed that his headaches are related to service, although Dr. S.'s records do not include this stipulation.  The Veteran testified that his sleep apnea also began in service.  He reported that he had a breathing problem in service that affected his sleep, and that these sleeping and breathing problems continued after service until the present.  

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Given the facts above, VA examination is warranted to determine whether the Veteran's migraine headaches and sleep apnea had an onset in service or are otherwise related to service.

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include any VA treatment records prior to October 1998 and from January 2018 to the present.  The Board notes that it appears that the Veteran reported private medical treatment for headaches and eye problems from Dr. W. in 1988.  See February 1988 Veteran's Statement.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

2.  Obtain any additional VA treatment records, including those dated prior to October 1998 and from January 2018 to the present.

3.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine whether the Veteran's migraine headaches had an onset in service or are otherwise related to service.  The examiner should review the Veteran's electronic claims file in conjunction with the examination.  Any necessary tests should be conducted.  

The examiner should take a history from the Veteran as to the progression of the claimed disability. 

Upon review of the record, interview of the Veteran and examination, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's migraine headaches had an onset in service or within a year of separation from service, or are otherwise related to service, to include the Veteran's acknowledged in-service acoustic trauma.

In so opining, the examiner should consider all pertinent medical and lay evidence.

The examiner should set forth the complete rationale for all opinions.  

4.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran's sleep apnea had an onset in service or is otherwise related to service.  The examiner should review the Veteran's electronic claims file in conjunction with the examination.  Any necessary tests should be conducted.  

The examiner should take a history from the Veteran as to the progression of the claimed disability.

Upon review of the record, interview of the Veteran and examination, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had an onset in service, or is otherwise related to service, to include the Veteran's reported breathing and sleeping problems in service.

In so opining, the examiner should consider all pertinent medical and lay evidence.

The examiner should set forth the complete rationale for all opinions.  

5.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


